DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 3/1/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-22 are currently pending.
4.	Claims 1-7, 9-13 and 15-18 is currently amended.  Claims 8 and 14 are previously presented.
5.	Claims 19-22 are new.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
6.    Applicants argue:
	“The Office Action asserts that the subject matter of claims 1-4, 7, 9-13, and 15-
18 is patent ineligible because the claims are directed to a judicial exception without
significantly more. See Office Action, pp. 2-10. Specifically, the Office Action asserts
that the claimed subject matter is directed to “a process step that covers performance in
the human mind or with the aid of pencil and paper including an observation, evaluation,
judgment or opinion but for the recitation of a generic computer component.” /d., p. 3.
Applicant respectfully disagrees with the characterizations in the Office Action
because the 1) the Office Action fails to establish a prima facie case of ineligibility, and
the claims as amended do not recite elements within one of the enumerated groupings
of abstract ideas; and 2) even if the claims did recite a judicial exception, any recited
exception is integrated into a practical application.
1. The Office Action fails to establish that the claims are directed to a
“mental process,” and therefore fails to establish a prima facie case of
ineligibility, and the Office cannot establish that the claims as amended
recite elements that fall within one of the enumerated groupings of abstract
ideas and therefore cannot establish that the claims as amended are
ineligible for reciting an abstract “mental process.”

As discussed above, in attempting to establish that the claims are directed to an
abstract idea, the Office Action asserts that the claim elements amount to a “mental
process” because they recite a process step that covers performance in the human
mind. However, the Office Action fails support the assertions that the claims are
directed to an abstract idea (e.g. a “mental process” or “organizing human activity”)
because no rationale is provided rendering the remarks conclusory and improper. That
is, the Office Action provides only a listing of claim elements and fails to provide any
reasoning as to why the claim elements recite the alleged judicial exceptions. Such
conclusory statements fail to satisfy the requirement articulated in Section 2106.07(A) of
the MPEP, that the reasoning for an assertion of ineligibility is to be explained “clearly
and specifically.” As such, the statements accompanying the rejection are insufficient to
establish a prima facie case of ineligibility.” (Remarks: page 13)

7.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that with the recent amendment 
to the claims, the claims are still not eligible under 35 U.S.C. 101.  For example, in claim 16, the amendment states “and increasing or decreasing a maximum acceleration of the holding unit in response to determining whether the holding unit can hold the article.”.  The recent amendment is stating based on the increasing or decreasing a maximum acceleration of the holding unit, an operation instruction value is calculated.  The examiner notes that the claim language as written does not distinguish itself from being conducted in the human mind.  Under step 2A, prong 1, the limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  The examiner also notes that under step 2A, prong 2, the claim language does not include a computer or components of a computer.  However, if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.  Further, under step 2B, the claim language does not include an additional element of a computer or computer component, however, if written with a computer or computer component as for example “the method comprising: a processor”.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amount no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Also, the applicant argues that the examiner did not provide an explanation of each part of the step 2 analysis in the Non-Final office dated 12/17/21 in order to establish a prima facie case of patent ineligibility.  The examiner notes that for claim 16 under step 2A, prong 1, the examiner explains that under the broadest reasonable interpretation, the determining limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component. As a result, the determining limitation falls within the “Mental Process” grouping of abstract ideas.  The examiner also explained in step 2A, prong 2, that the claim language of claim 16 did not include a computer or components of a computer and if a processor was added, stating by the method comprising: a processor, for example, the claim language would still not be eligible under 35 U.S.C. 101.  The examiner also stated in Step 2B, that the claim language did not include an additional element of a computer or computer component, but, if written with a computer or computer component as for example “the method comprising: a processor”, the additional element would not be sufficient to amount to significantly more than the judicial exception.  The additional element of a computer performing the process steps, amounts to no more than mere instructions to apply the exception using a generic computer system which does not provide an inventive concept (See MPEP 2106.05(f)).  This explanation of the claim limitations was repeated for the other independent and dependent claims.  Therefore, the applicant’s argument is not persuasive. 

8.    Applicants argue:
	“Notwithstanding the failure of the Office Action to establish a prima facie case of ineligibility, independent claims 1 and 16-18 are amended to clarify the eligibility of the recited subject matter. The subject matter of independent claims 1 and 16-18 as amended does not fall within the enumerated groupings of abstract ideas as required.
In particular the independent claims are amended to recite or analogously recite “operation as a motion parameter correction unit configured to: increase or decrease a maximum acceleration of the holding unit in response to the holding success/failure determination unit determining whether the holding unit can hold the article.”
The recited elements, e.g., a robot holding unit adjusting its acceleration depending on a success/failure determination, include tangible devices performing real time adjustment during simulation of operation of a robot, which cannot possibly, let alone practically, be performed in the human mind. Therefore, the claims as amended do not recite mental processes, and the claims are patent eligible under Step 2A, Prong 1.
2. The claims as amended recite subject matter which is integrated into a practical application, and the claims are patent eligible under Step 2A, Prong 2.

Even assuming, arguendo, that the claims do recite a judicial exception, which Applicant disputes, under Prong 2 the claims as amended recite the exception in a manner that would be regarded by one of skill in the art as being practically integrated and thus patent eligible.
Specifically, the claims as amended recite, inter alia, the clear practical application of correcting motion parameters in order to prevent a robot from dropping an article, e.g., by decreasing acceleration in certain directions. Moreover, not only are the claims as amended integrated into the practical application of preventing a robot from dropping an article, the claims as amended are integrated into the practical application in a manner which minimizes any additional time needed to transport the article without dropping, or even increases the overall speed at which the article is transported. This further practical application is achieved by, e.g., correcting motion parameters, so as to increase the acceleration of the robot, corresponding to times when the workpiece is not dropped.
The recited elements as amended are thus implemented at least with a “particular machine” that is “integral to the claim,” and put a “meaningful limit” on any judicial exception asserted to be recited, and thus the claims are integrated into a practical application per the requirements of MPEP 2106.04(d)(I). Not only do the above elements provide a “meaningful limit,” the elements recited in the claims as amended provide a clear improvement to the functionality of a robot, which, under the Enfish doctrine renders them separately eligible without further consideration.
Therefore, the subject matter of the claims as amended is patent eligible under both Prong 1 and Prong 2 of revised Step 2A of the Mayo/Alice, and further analysis as to eligibility of the claims is not required. Moreover, even if an abstract idea can be found, which Applicant has disputed above, the abstract idea is nevertheless integrated into a practical application.” (Remarks: pages 14-15)

9.    Examiner Response:
The examiner respectfully disagrees.  The applicant uses the Enfish court case for support and argues that the recent amendment minimizes additional time needed to transport the article without dropping or increases the overall speed at which the article is transported, which improves the functionality of a robot.  The examiner notes that in the Enfish case, the Federal Circuit read the claims in light of the specification to determine that a table embodying the claimed features is directed to a “self-referential table”. The specification of the current application is different than the specification of Enfish case, where it doesn’t express how conventional databases or data storage systems are combined with the current language to describe the present invention. As stated above, the claim language does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper.  The 101 rejection of the current claims of the instant application are shown below.



                              Response: 35 U.S.C.  § 102 and § 103
10.    Applicants argue:
“Applicant respectfully disagrees with the characterizations of Kalakrishnan, Beary, Torralba, Sato, Eliuk, and Chiddarwar in the Office Action. Nevertheless, independent claims 1 and 16-18 are amended to clarify the differences between the recited elements and the applied art. Therefore, regardless of whether Kalakrishnan, Beary, Torralba, Sato, Eliuk, and Chiddarwar disclose that for which they are cited, the cited references, taken alone or in any combination, fail to disclose, teach, or suggest “operation as a motion parameter correction unit configured to: increase or decrease a maximum acceleration of the holding unit in response to the holding success/failure determination unit determining whether the holding unit can hold the article.”….. 
In other words, Kalakrishnan discloses reducing the magnitude of candidate trajectory force vectors of a gripper 604 moving a box 602 so that the candidate force vectors fit within the boundaries of a virtual model, and do not cause the box 602 to be dropped. See id. However, even assuming arguendo that the virtual model of Kalakrishnan discloses “a success/failure determination unit,” which Applicant disputes, a holding success/failure determination unit, which Applicant disputes, Kalakrishnan fails to disclose increasing the magnitude of candidate trajectory force vectors which are determined not to exceed the boundaries of the virtual model. 
Therefore, Kalakrishnan fails to disclose “a motion parameter correction unit configured to: increase or decrease a maximum acceleration of the holding unit in response to the holding success/failure determination unit determining whether the holding unit can hold the article.” (Remarks: pages 17-19)


11.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the applicant that applicant argues that the Kalakrishnan reference doesn’t disclose increasing the magnitude of candidate trajectory force vectors which are determined not to exceed the boundaries of the virtual model, there the Kalakrishnan reference doesn’t teach the recent amendment that states “and operation as a motion parameter correction unit configured to: increase or decrease a maximum acceleration of the holding unit in response to the holding success/failure determination unit determining whether the holding unit can hold the article”.  The examiner notes that in Col. 19 lines 33-48 of the Kalakrishnan reference the acceleration used to move the box along the trajectory is adjusted, based on the computing device determining that the force vector exceeds the boundaries of the virtual model.  The examiner considers the adjusting of the force vector, which results in the acceleration used to move the box along the trajectory being adjusted, to be the decreasing of the maximum acceleration, since the force vector which exceeds the boundaries of the virtual model is being adjusted so that the box can be moved along the trajectory without being dropped by the gripper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 9-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1 and 16-18
Regarding step 1, claims 1 and 16-18 are directed towards an apparatus, a method, non-transitory computer-readable storage medium and robot (machine) which are eligible statutory categories of invention under 101.
Claim 16
Regarding step 2A, prong 1, claim 16 recites “determining whether the holding unit can hold the article based on: an operation instruction value of the holding unit that is calculated based on moving speed or acceleration of the holding unit and a moving path of the holding unit and a mass of the article and increasing or decreasing a maximum acceleration of the holding unit in response to determining whether the holding unit can hold the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the claim language of claim 16 does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.  Further, the additional element of a computer or components of a computer would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim language does not include an additional element of a computer or computer component, however, if written with a computer or computer component as for example “the method comprising: a processor”, the additional element would not be sufficient to amount to significantly more than the judicial exception.  The additional element of a computer performing the process steps, amounts to no more than mere instructions to apply the exception using a generic computer system which does not provide an inventive concept (See MPEP 2106.05(f)).
Claim 17
Regarding step 2A, prong 1, the claim recites the same substantive limitations as claim 16 above and is rejecting using the same teaching.
Regarding step 2A, prong 2, claim 17 recites the additional element of a computer and medium. The computer and medium can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 18
Regarding step 2A, prong 1, the claim recites the same substantive limitations as claim 16 above and is rejecting using the same teaching.
Regarding step 2A, prong 2, claim 18 recites the additional element of a processor. The processor can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1
Regarding step 2A, prong 1, claim 1 recites “operation as a holding success/failure determination unit configured to determine whether the holding unit can hold the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
claim 1 recites “an operation instruction value of the holding unit that is calculated based on moving speed or acceleration of the holding unit and a moving path of the holding unit and a mass of the article; and operation as a motion parameter correction unit configured to: increase or decrease a maximum acceleration of the holding unit in response to the holding success/failure determination unit determining whether the holding unit can hold the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, claim 1 recites the additional element of a processor. The processor can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 2
Dependent claim 2 recites “operation as an instruction value calculation unit configured to calculate an operation instruction value of the holding unit based on the moving speed or the acceleration of the holding unit and the moving path of the holding unit; and operation as a holding force calculation unit configured to calculate, from the operation instruction value and the mass of the article, a holding force with which the holding unit holds the article in response to the holding unit operating in accordance with the operation instruction value; and the holding success/failure determination unit further comprises determining whether the holding unit can hold the article based on the holding force”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 3
Dependent claim 3 recites “the holding force calculation unit is further configured to calculate the holding force with which the holding unit holds the article, considering a motion of rotation about a horizontal or vertical direction with respect to a transportation surface of the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 4
Dependent claim 4 recites “operation as the holding force calculation unit is further comprises calculating an oscillation amplitude of the article based on the operation instruction value and the mass of the article, and operation as the holding success/failure determination unit is further configured to determine, based on a result of comparison between the calculated oscillation amplitude of the article and a predetermined threshold value, whether the holding unit can hold the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7
Dependent claim 7 recites “the simulation apparatus receives a change of moving speed or acceleration of the holding unit”. This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Dependent claim 7 recites “the processor is configured with the program to perform operations such that operation as the holding success/failure determination unit further comprises determining again, based on the received change of moving speed or acceleration of the holding unit after the change, whether the holding unit can hold the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 9
Dependent claim 9 recites “the holding force calculation unit calculating a holding force with which the holding unit holds the article, considering a suctional force with which the suction pad sucks the article and a normal force at a contact surface between the suction pad and the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 10
Dependent claim 10 recites “the holding success/failure determination unit further comprises determining that the article cannot be held in response to the normal force at the contact surface between the suction pad and the article becoming zero”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Dependent claim 10 recites “operation as the motion parameter correction unit further comprises correcting the moving speed or the acceleration in a direction in which the suction pad operates at a time at which the normal force at the contact surface becomes zero”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 11
Dependent claim 11 recites “the holding force calculation unit further comprises calculating a suction frictional force generated between the suction pad and the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 12
Dependent claim 12 recites “the holding force calculation unit further comprises calculating the normal force also considering an ambient outside pressure in which the robot operates”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 13
Dependent claim 13 recites “the holding success/failure determination unit further comprises determining that the article cannot be held in response to the normal force at the contact surface between the suction pad and the article becomes becoming zero”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Dependent claim 13 recites “operation as a suction pad change receiving unit configured to receive a change of a diameter of the suction pad or the number of the suction pads”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 15
Dependent claim 15 recites “as the holding force calculation unit further comprises calculating a force with which the holding unit holds the article, considering grasping power with which the article is grasped by the claws and a frictional force at a contact surface between the claws and the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 19
Dependent claim 19 recites “wherein the processor is configured with the program to perform operations such that operation as the motion parameter correction unit further comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 20
Dependent claim 20 recites “wherein increasing or decreasing the maximum acceleration comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 21
Dependent claim 21 recites “wherein the program causes the computer to perform operations such that increasing or decreasing the maximum acceleration comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 22
Dependent claim 22 recites “wherein the processor is configured with the program to perform operations such that operation as the motion parameter correction unit further comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claims 1-4, 7, 9-13 and 15-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalakrishnan et al. (U.S. Patent 9,393,693) (from IDS dated 4/9/19).

Examiner’s note:  The examiner considers the force vectors to be the operation instruction value, since the force vectors are calculated based on the accelerations of the gripper moving the object through trajectories, see Col. 4 lines 21-35, “An example system may include, etc.”, of the Kalakrishnan et al. reference.
Regarding the limitation of claim 1 that states “and operation as a motion parameter correction unit configured to: increase or decrease a maximum acceleration of the holding unit in response to the holding success/failure determination unit determining whether the holding unit can hold the article”, the examiner considers the adjusting of the force vector, which results in the acceleration used to move the box along the trajectory being adjusted, to be the decreasing of the maximum acceleration, since the force vector which exceeds the boundaries of the virtual model is being adjusted so that the box can be moved along the trajectory without being dropped by the gripper, see Col. 19 lines 33-48, “Based on an acceleration specified by the instruction, etc.” of the Kalakrishnan et al. reference.

With respect to claim 1, Kalakrishnan et al. discloses “A simulation apparatus configured to simulate whether an article can be held by a holding unit with which a robot is provided” as [Kalakrishnan et al. (Col. 4 lines 1-20, “Accordingly, to facilitate more, etc.”, Col. 4 lines 61-66, “Various additional examples are described, etc.”)];
“the apparatus comprising: a processor configured with a program to perform operations comprising: operation as a holding success/failure determination unit configured to determine whether the holding unit can hold the article” as [Kalakrishnan et al. (Col. 4 lines 1-20, “Accordingly, to facilitate more, etc.”, Col. 7 lines 19-24, “Many or all of the operations, etc.”, Col. 11 lines 39-52, “While movements of physical objects that did not, etc.”)];
“based on: an operation instruction value of the holding unit that is calculated based on moving speed or acceleration of the holding unit and a moving path of the holding unit” as [Kalakrishnan et al. (Col. 4 lines 21-35, “An example system may include, etc.”)] Examiner’s interpretation: The examiner considers the force vectors to be the operation instruction value, since the force vectors are calculated based on the accelerations of the gripper moving the object through trajectories;
“and a mass of the article” as [Kalakrishnan et al. (Col. 4 lines 32-35, “Given the known mass of the, etc.”)] Examiner’s interpretation: The examiner considers the physical object to be the article, since the physical object is being held by the robotic manipulator;
“and operation as a motion parameter correction unit configured to: increase or decrease a maximum acceleration of the holding unit in response to the holding success/failure determination unit determining whether the holding unit can hold the article” as [Kalakrishnan et al. (Col. 19 lines 33-48, “Based on an acceleration specified by the instruction, etc.”)] Examiner’s interpretation: The examiner considers the adjusting of the force vector, which results in the acceleration used to move the box along the trajectory being adjusted, to be the decreasing of the maximum acceleration, since the force vector which exceeds the boundaries of the virtual model is being adjusted so that the box can be moved along the trajectory without being dropped by the gripper;

With respect to claim 2, Kalakrishnan et al. discloses “operation as an instruction value calculation unit configured to calculate an operation instruction value of the holding unit based on the moving speed or the acceleration of the holding unit and the moving path of the holding unit” as [Kalakrishnan et al. (Col. 4 lines 21-35, “An example system may include, etc.”)] Examiner’s interpretation: The examiner considers the force vectors to be the operation instruction value, since the force vectors are calculated based on the accelerations of the gripper moving the object through trajectories;
“and operation as a holding force calculation unit configured to calculate, from the operation instruction value and the mass of the article, a holding force with which the holding unit holds the article in response to the holding unit operating in accordance with the operation instruction value” as [Kalakrishnan et al. (Col. 13 lines 4-11, “For instance, for a given physical object, etc.”)];
“and the processor is configured with the program perform operations such that operation as the holding success/failure determination unit further comprises determining whether the holding unit can hold the article based on the holding force.” as [Kalakrishnan et al. (Col. 7 lines 19-24, “Many or all of the operations, etc.”, Col. 13 lines 4-11, “For instance, for a given physical object, etc.”)];

Examiner’s note: Regarding claim 3, the examiner considers the attachment surface to be the transportation surface, since the attachment surface is where the gripper attaches to the box in order to move it along a trajectory, see Col. 14 lines 31-34, “A shown, the system includes, etc.” of the Kalakrishnan et al. reference.  Also, the examiner considers moving a box through different rotation angles as being the motion of rotation about a horizontal or vertical direction, since the rotation of angles would involve the movement of the box along a trajectory (path), see Col. 14 lines 54-60, “Accordingly, by slowly moving a box, etc.” of the Kalakrishnan et al. reference.

With respect to claim 3, Kalakrishnan et al. discloses “wherein the processor is configured with the program to perform operations such that operation as the holding force calculation unit further comprises calculating the holding force with which the holding unit holds the article, considering a motion of rotation about a horizontal or vertical direction with respect to a transportation surface of the article.” as [Kalakrishnan et al. (Col. 13 lines 4-11, “For instance, for a given physical object, etc.”, Col. 14 lines 31-34, “A shown, the system includes, etc.”, Col. 14 lines 54-60, “Accordingly, by slowly moving a box, etc.”, Fig. 4)] Examiner’s interpretation: The examiner considers moving a box through different rotation angles as being the motion of rotation about a horizontal or vertical direction, since the rotation of angles would involve the movement of the box along a trajectory (path);

With respect to claim 7, Kalakrishnan et al. discloses “wherein: the simulation apparatus receives a change of moving speed or acceleration of the holding unit” as [Kalakrishnan et al. (Col. 4 lines 21-35, “An example system may include, etc.”)] Examiner’s interpretation: The examiner considers the robotic manipulator accelerating the object through certain accelerations to be the change of accelerations, since there are multiple accelerations of the object;
“and processor is configured with the program to perform operations such that operation as the holding success/failure determination further comprises determining again, based on the received moving speed or acceleration of the holding unit after the change, whether the holding unit can hold the article.” as [Kalakrishnan et al. (Col. 4 lines 21-35, “An example system may include, etc.”)];

With respect to claim 8, Kalakrishnan et al. discloses “wherein the holding unit comprises a suction pad that holds the article by suction.” as [Kalakrishnan et al. (Col. 3 line 60-63, “Robotic grippers, such as grippers, etc.”, Col. 6 lines 24-34, “Within examples, the robotic arm, etc.”)];

Examiner’s note: Regarding claim 9, the computing device can determine all of the forces experienced by the physical object that result in the physical object not being dropped or mishandled by the gripper.  The examiner considers the sectional force and the normal force as being forces experienced by the physical object, since these forces result in the physical object not being dropped, see Col. 13 lines 4-11, “For instance, for a given physical object, etc.” of the Kalakrishnan et al. reference.

With respect to claim 9, Kalakrishnan et al. discloses “wherein the processor is configured with the program perform operations such that operation as the holding force calculation unit further comprises calculating a holding force with which the holding unit holds the article, considering a suctional force with which the suction pad sucks the article and a normal force at a contact surface between the suction pad and the article.” as [Kalakrishnan et al. (Col. 13 lines 4-11, “For instance, for a given physical object, etc.”)] Examiner’s interpretation: The computing device can determine all of the forces experienced by the physical object that result in the physical object not being dropped or mishandled by the gripper.  The examiner considers the sectional force and the normal force as being forces experienced by the physical object, since these forces result in the physical object not being dropped;

With respect to claim 10, Kalakrishnan et al. discloses “wherein the processor is configured with the program to perform operations such that operation as the holding success/failure determination unit further comprises determining that the article cannot be held in response to the normal force at the contact surface between the suction pad and the article becoming zero” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static, etc.”)];
“and operation as the motion parameter correction unit further comprises correcting the moving speed or the acceleration in a direction in which the suction pad operates at a time at which the normal force at the contact surface becomes zero.” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static, etc.”, Col. 19 lines 41-58, “In response to the computing device making, etc.”)];

With respect to claim 11, Kalakrishnan et al. discloses “wherein the processor is configured with the program perform operations such that operation as the holding force calculation unit is further configured to also calculate a suction frictional force generated between the suction pad and the article.” as [Kalakrishnan et al. (Col. 13 lines 4-14, “For instance, for a given physical object, etc.”)];

With respect to claim 13, Kalakrishnan et al. discloses “wherein the processor is configured with the program perform operations such that operation as the holding success/failure determination unit further comprises determining that the article cannot be held in response to the normal force at the contact surface between the suction pad and the article becomes becoming zero” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static, etc.”)];
“and the processor is configured with the program to perform operations further comprising operation as a suction pad change receiving unit configured to receive a change of  a diameter of the suction pad or the number of the suction pads.” as [Kalakrishnan et al. (Col. 6 lines 24-29, “Within examples, the robotic arm 102, etc.”)] Examiner’s interpretation: The suction valves can be turned on or off.  The examiner considers the suction valves being turned on or off as being the number of suction pads, since the number of suction valves are used to hold the object and the number of suction valves being used changes;

Examiner’s note:  Regarding claims 16-18, the examiner considers the force vectors to be the operation instruction value, since the force vectors are calculated based on the accelerations of the gripper moving the object through trajectories, see Col. 4 lines 21-35, “An example system may include, etc.”, of the Kalakrishnan et al. reference.
Regarding the limitation of claim 16 that states “and increasing or decreasing a maximum acceleration of the holding unit in response to determining whether the holding unit can hold the article”, the examiner considers the adjusting of the force vector, which results in the acceleration used to move the box along the trajectory being adjusted, to be the decreasing of the maximum acceleration, since the force vector which exceeds the boundaries of the virtual model is being adjusted so that the box can be moved along the trajectory without being dropped by the gripper, see Col. 19 lines 33-48, “Based on an acceleration specified by the instruction, etc.” of the Kalakrishnan et al. reference.

With respect to claim 16, Kalakrishnan et al. discloses “A simulation method for simulating whether a holding unit with which a robot is provided can hold an article” as [Kalakrishnan et al. (Col. 4 lines 1-20, “Accordingly, to facilitate more, etc.”, Col. 4 lines 61-66, “Various additional examples are described, etc.”)];
“the method comprising: determining whether the holding unit can hold the article based on: an operation instruction value of the holding unit that is calculated based on moving speed or acceleration of the holding unit and a moving path of the holding unit” as [Kalakrishnan et al. (Col. 4 lines 21-35, “An example system may include, etc.”)] Examiner’s interpretation: The examiner considers the force vectors to be the operation instruction value, since the force vectors are calculated based on the accelerations of the gripper moving the object through trajectories;
 “and a mass of the article.” as [Kalakrishnan et al. (Col. 4 lines 32-35, “Given the known mass of the, etc.”)] Examiner’s interpretation: The examiner considers the physical object to be the article, since the physical object is being held by the robotic manipulator;
“and increasing or decreasing a maximum acceleration of the holding unit in response to determining whether the holding unit can hold the article” as [Kalakrishnan et al. (Col. 19 lines 33-48, “Based on an acceleration specified by the instruction, etc.”)] Examiner’s interpretation: The examiner considers the adjusting of the force vector, which results in the acceleration used to move the box along the trajectory being adjusted, to be the decreasing of the maximum acceleration, since the force vector which exceeds the boundaries of the virtual model is being adjusted so that the box can be moved along the trajectory without being dropped by the gripper;

Examiner’s note:  Regarding the limitation of claim 17 that states “and increasing or decreasing a maximum acceleration of the holding unit in response to determining whether the holding unit can hold the article”, the examiner considers the adjusting of the force vector, which results in the acceleration used to move the box along the trajectory being adjusted, to be the decreasing of the maximum acceleration, since the force vector which exceeds the boundaries of the virtual model is being adjusted so that the box can be moved along the trajectory without being dropped by the gripper, see Col. 19 lines 33-48, “Based on an acceleration specified by the instruction, etc.” of the Kalakrishnan et al. reference.

With respect to claim 17, Kalakrishnan et al. discloses “A non-transitory computer-readable storage medium storing a simulation program, which when read and executed, causes a computer to execute simulation for determining whether a holding unit with which a robot is provided can hold an article” as [Kalakrishnan et al. (Col. 7 lines 19-24, “Many or all of the operation, etc.”
“the program causing the computer to perform operations comprising: determining whether the holding unit can hold the article based on: an operation instruction value of the holding unit that is calculated based on moving speed or acceleration of the holding unit and a moving path of the holding unit” as [Kalakrishnan et al. (Col. 4 lines 21-35, “An example system may include, etc.”)] Examiner’s interpretation: The examiner considers the force vectors to be the operation instruction value, since the force vectors are calculated based on the accelerations of the gripper moving the object through trajectories;
“and a mass of the article.” as [Kalakrishnan et al. (Col. 4 lines 32-35, “Given the known mass of the, etc.”)] Examiner’s interpretation: The examiner considers the physical object to be the article, since the physical object is being held by the robotic manipulator;
“and increasing or decreasing a maximum acceleration of the holding unit in response to determining whether the holding unit can hold the article” as [Kalakrishnan et al. (Col. 19 lines 33-48, “Based on an acceleration specified by the instruction, etc.”)] Examiner’s interpretation: The examiner considers the adjusting of the force vector, which results in the acceleration used to move the box along the trajectory being adjusted, to be the decreasing of the maximum acceleration, since the force vector which exceeds the boundaries of the virtual model is being adjusted so that the box can be moved along the trajectory without being dropped by the gripper;

Examiner’s note: Regarding the limitation of claim 18 that states “and operation as a motion parameter correction unit configured to: increase or decrease a maximum acceleration of the holding unit in response to the holding success/failure determination unit determining whether the holding unit can hold the article” the examiner considers the adjusting of the force vector, which results in the acceleration used to move the box along the trajectory being adjusted, to be the decreasing of the maximum acceleration, since the force vector which exceeds the boundaries of the virtual model is being adjusted so that the box can be moved along the trajectory without being dropped by the gripper, see Col. 19 lines 33-48, “Based on an acceleration specified by the instruction, etc.” of the Kalakrishnan et al. reference.

With respect to claim 18, Kalakrishnan et al. discloses “A robot provided with a simulation function for simulating whether an article can be held by a holding unit” as [Kalakrishnan et al. (Col. 3 lines 47-67, “In the following description, the term “robotic manipulator”, etc.”, Col. 4 lines 1-20, “Accordingly, to facilitate more precise calculations, etc.”)];
“the robot comprising: a processor configured with a program to perform operations comprising: operation as a holding success/failure determination unit configured to determine whether the holding unit can hold the article” as [Kalakrishnan et al. (Col. 4 lines 1-20, “Accordingly, to facilitate more, etc.”, Col. 7 lines 19-24, “Many or all of the operations, etc.”, Col. 11 lines 39-52, “While movements of physical objects that did not, etc.”)];
“based on: an operation instruction value of the holding unit that is calculated based on moving speed or acceleration of the holding unit and a moving path of the holding unit” as [Kalakrishnan et al. (Col. 4 lines 21-35, “An example system may include, etc.”)] Examiner’s interpretation: The examiner considers the force vectors to be the operation instruction value, since the force vectors are calculated based on the accelerations of the gripper moving the object through trajectories;
“and a mass of the article” as [Kalakrishnan et al. (Col. 4 lines 32-35, “Given the known mass of the, etc.”)] Examiner’s interpretation: The examiner considers the physical object to be the article, since the physical object is being held by the robotic manipulator;
“and operation as a motion parameter correction unit configured to: increase or decrease a maximum acceleration of the holding unit in response to the holding success/failure determination unit determining whether the holding unit can hold the article” as [Kalakrishnan et al. (Col. 19 lines 33-48, “Based on an acceleration specified by the instruction, etc.”)] Examiner’s interpretation: The examiner considers the adjusting of the force vector, which results in the acceleration used to move the box along the trajectory being adjusted, to be the decreasing of the maximum acceleration, since the force vector which exceeds the boundaries of the virtual model is being adjusted so that the box can be moved along the trajectory without being dropped by the gripper;

With respect to claim 19, Kalakrishnan et al. discloses “wherein the processor is configured with the program to perform operations such that operation as the motion parameter correction unit further comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static or dynamic, etc.”, Col. 19 lines 33-58, “Based on an acceleration specified by the instruction, etc.”)];

With respect to claim 20, Kalakrishnan et al. discloses “wherein increasing or decreasing the maximum acceleration comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static or dynamic, etc.”, Col. 19 lines 33-58, “Based on an acceleration specified by the instruction, etc.”)];

With respect to claim 21, Kalakrishnan et al. discloses “wherein the program causes the computer to perform operations such that increasing or decreasing the maximum acceleration comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static or dynamic, etc.”, Col. 19 lines 33-58, “Based on an acceleration specified by the instruction, etc.”)];

With respect to claim 22, Kalakrishnan et al. discloses “wherein the processor is configured with the program to perform operations such that operation as the motion parameter correction unit further comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static or dynamic, etc.”, Col. 19 lines 33-58, “Based on an acceleration specified by the instruction, etc.”)];

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalakrishnan et al. (U.S. Patent 9,393,693) (from IDS dated 4/9/19) in view of Beary et al. (U.S. PGPub 2015/0266124).

With respect to claim 4, Kalakrishnan et al. discloses the apparatus of claim 2 above.
While Kalakrishnan et al. teaches a holding force with which the holding unit holds the article, Kalakrishnan et al. does not explicitly disclose “wherein the processor is configured with the program to perform operations such that: operation as the holding force calculation unit further comprises calculating an oscillation amplitude of the article based on the operation instruction value and the mass of the article, and operation as the holding success/failure determination unit further comprises determining, based on a result of comparison between the calculated oscillation amplitude of the article and a predetermined threshold value, whether the holding unit can hold the article.”
Beary et al. discloses “wherein the processor is configured with the program to perform operations such that: operation as the holding force calculation unit further comprises calculating an oscillation amplitude of the article based on the operation instruction value and the mass of the article” as [Beary et al. (paragraph [0012], paragraph [0021])];
“and operation as the holding success/failure determination unit further comprises determining, based on a result of comparison between the calculated oscillation amplitude of the article and a predetermined threshold value, whether the holding unit can hold the article.” as [Beary et al. (paragraph [0044])] Examiner’s interpretation: The movement of the workpiece is traced over an oscillatory weaving path having a predetermined frequency and amplitude of oscillation, where the workpiece isn’t dropped;
Kalakrishnan et al. and Beary et al. are analogous art because they are from the same field endeavor of analyzing the movement of a workpiece by a robot.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kalakrishnan et al. of having a holding force with which the holding unit holds the article by incorporating wherein the processor is configured with the program to perform operations such that: operation as the holding force calculation unit further comprises calculating an oscillation amplitude of the article based on the operation instruction value and the mass of the article, and operation as the holding success/failure determination unit further comprises determining, based on a result of comparison between the calculated oscillation amplitude of the article and a predetermined threshold value, whether the holding unit can hold the article as taught by Beary et al. for the purpose of hardfacing materials.
The motivation for doing so would have been because Beary et al. teaches that selecting an oscillatory movement of the workpiece during the welding pass, the ability to enhance the mixing and/or interrupt the formation of nucleation sites within the weld pool can be accomplished (Beary et al. (paragraph [0005], paragraph [0007]).



15.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalakrishnan et al. (U.S. Patent 9,393,693) (from IDS dated 4/9/19), Beary et al. (U.S. PGPub 2015/0266124) in view of online reference A three-fingered, touch-sensitive, metrological micro-robotic assembly tool, written by Torralba et al. 

With respect to claim 5, the combination of Kalakrishnan et al. and Beary et al. discloses the apparatus of claim 4 above.
	While the combination of Kalakrishnan et al. and Beary et al. teaches calculating an oscillation amplitude of the article based on the operation instruction value and the mass of the article, Kalakrishnan et al. and Beary et al. do not explicitly disclose “wherein the processor is configured with the program to perform operations further comprising: operation as a first display unit configured to display the oscillation amplitude of the article.”
Torralba et al. discloses “wherein the processor is configured with the program to perform operations further comprising: operation as a first display unit configured to display the oscillation amplitude of the article.” as [Torralba et al. (Pg. 13, sec. 5.1 Discussion of object grab and release, right col., 2nd – 3rd paragraph, “To illustrate some representative results of this, etc.”, Figs. 16 and 17)];
Kalakrishnan et al., Beary et al. and Torralba et al. are analogous art because they are from the same field endeavor of analyzing the movement of a workpiece by a robot.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kalakrishnan et al. and Beary et al. of calculating an oscillation amplitude of the article based on the operation instruction value and the mass of the article by incorporating wherein the processor is configured with the program to perform operations further comprising: operation as a first display unit configured to display the oscillation amplitude of the article as taught by Torralba et al. for the purpose of measuring micrometer size objects.
The motivation for doing so would have been because Torralba et al. teaches that measuring micrometer size objects, the ability to manipulate, pick, place and perform metrology on micro-sized objects can be accomplished (Torralba et al. (Pg. 18, sec. 6 Conclusions, 1st paragraph, “The design and the first experimental, etc.”).

16.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalakrishnan et al. (U.S. Patent 9,393,693) (from IDS dated 4/9/19) in view of Sato (U.S. PGPub 2016/0354933).

Examiner’s note: The examiner considers the colors being displayed based on the force being insufficient as being display a failure of holding the article, since the force being applied would not hold workpiece, see paragraph [0046] and Fig. 1 of the Sato reference.

With respect to claim 6, Kalakrishnan et al. discloses the apparatus of claim 2 above.
While Kalakrishnan et al. teaches a holding success/failure determination unit configured to determine whether the holding unit can hold the article, Kalakrishnan et al. does not explicitly disclose “wherein the processor is configured with the program to perform operations further comprising: operation as a second display unit configured to display an image simulating success or failure of holding of the article by the holding unit, wherein and a display color of the article that is displayed in the second display unit is changed based on the holding force with which the holding unit holds the article.”
Sato discloses “wherein the processor is configured with the program to perform operations further comprising: operation as a second display unit configured to display an image simulating success or failure of holding of the article by the holding unit” as [Sato (paragraph [0046], Fig. 1)] Examiner’s interpretation: The examiner considers the colors being displayed based on the force being insufficient as being display a failure of holding the article, since the force being applied would not hold workpiece;
“and a display color of the article that is displayed in the second display unit is changed based on the holding force with which the holding unit holds the article.” as [Sato (paragraph [0033], paragraph [0046])];
Kalakrishnan et al. and Sato are analogous art because they are from the same field endeavor of analyzing the force applied to a workpiece from a robot.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kalakrishnan et al. of having a holding success/failure determination unit configured to determine whether the holding unit can hold the article by incorporating wherein the processor is configured with the program to perform operations further comprising: operation as a second display unit configured to display an image simulating success or failure of holding of the article by the holding unit, wherein and a display color of the article that is displayed in the second display unit is changed based on the holding force with which the holding unit holds the article as taught by Sato for the purpose of displaying a robot and the force applied to a workpiece to be processed by the robot.
The motivation for doing so would have been because Sato teaches by having displaying a robot and the force applied to a workpiece, an operator has the ability to visually or intuitively understand the direction and/or magnitude of an actual force applied to an arbitrary portion of a workpiece (Sato (paragraph [0007], paragraph [0009]). 

17.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalakrishnan et al. (U.S. Patent 9,393,693) (from IDS dated 4/9/19) in view of Eliuk et al. (U.S. PGPub 2009/0067973).

With respect to claim 12, Kalakrishnan et al. discloses the apparatus of claim 9 above.
While Kalakrishnan et al. teaches calculating a holding force with which the holding unit holds the article, considering a suctional force with which the suction pad sucks the article and a normal force at a contact surface between the suction pad and the article, Kalakrishnan et al. does not explicitly disclose “wherein the processor is configured with the program perform operations such that operation as the holding force calculation unit further comprises calculating the normal force also considering an ambient outside pressure in which the robot operates.”
Eliuk et al. discloses “wherein the processor is configured with the program perform operations such that operation as the holding force calculation unit further comprises calculating the normal force also considering an ambient outside pressure in which the robot operates.” as [Eliuk et al. (paragraph [0014])];
Kalakrishnan et al. and Eliuk et al. are analogous art because they are from the same field endeavor of analyzing the handling and manipulation of objects.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kalakrishnan et al. of calculating a holding force with which the holding unit holds the article, considering a suctional force with which the suction pad sucks the article and a normal force at a contact surface between the suction pad and the article by incorporating wherein the processor is configured with the program perform operations such that operation as the holding force calculation unit further comprises calculating the normal force also considering an ambient outside pressure in which the robot operates as taught by Eliuk et al. for the purpose of handling medical containers such as syringes, vials and IV bags.
The motivation for doing so would have been because Eliuk et al. teaches by having a gripper device that handles medical containers such as syringes, vials and IV bags, the ability to handle IV bags at different sizes can accomplished (Eliuk et al. (paragraph [0006] – [0007]).

18.	Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalakrishnan et al. (U.S. Patent 9,393,693) (from IDS dated 4/9/19) in view of online reference Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines, written by Chiddarwar et al. (from IDS dated 7/9/20).

With respect to claim 14, Kalakrishnan et al. discloses the apparatus of claim 2 above.
While Kalakrishnan et al. teaches a holding success/failure determination unit configured to determine whether the holding unit can hold the article, Kalakrishnan et al. does not explicitly disclose “wherein the holding unit comprises a grasping-type holding unit configured to hold the article with claws.”
Chiddarwar et al. discloses “wherein the holding unit comprises a grasping-type holding unit configured to hold the article with claws.” as [Chiddarwar et al. (Pg. 49, sec. 2.3 Formulation of gripping forces in the gripper, 1st paragraph, “In this paper, two-finger gripper statics, etc.”, Fig. 2)];
Kalakrishnan et al. and Chiddarwar et al. are analogous art because they are from the same field endeavor of analyzing the trajectory of a robot handling an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kalakrishnan et al. of having a holding success/failure determination unit configured to determine whether the holding unit can hold the article by incorporating wherein the holding unit comprises a grasping-type holding unit configured to hold the article with claws as taught by Chiddarwar et al. for the purpose of planning the trajectory of a six axis serial robot along a specified path.
The motivation for doing so would have been because Chiddarwar et al. teaches by planning the trajectory of a six axis serial robot along a specified path, the ability to minimize a cost function when subjected to joint angles, joint velocities, acceleration, jerks, torques and gripping force constraints can be accomplished (Chiddarwar et al. (Abstract).

With respect to claim 15, the combination of Kalakrishnan et al. and Chiddarwar et al. discloses the apparatus of claim 14 above, and Chiddarwar et al. further discloses “wherein the processor is configured with the program perform operations such that operation as the holding force calculation unit further comprises calculating a force with which the holding unit holds the article, considering grasping power with which the article is grasped by the claws and a frictional force at a contact surface between the claws and the article.” as [Chiddarwar et al. (Pg. 49, sec. 2.3 Formulation of gripping forces in the gripper, 1st paragraph, “In this paper, two-finger gripper statics, etc.”, Fig. 2)];

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147